Citation Nr: 0426818	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic headaches to include migraines and vascular 
headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from May 1971 to August 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic headaches.  In June 2004, the veteran 
was afforded a hearing via videoconference before the 
undersigned Veterans Law Judge.  The veteran has been 
represented by the Tennessee Department of Veterans' Affairs 
throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

At the June 2004 hearing, the veteran indicated that he had 
received physical examinations at his previous employment.  
Documentation of the cited physical examinations is not of 
record.  VA should obtain all relevant VA and private 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

The veteran also stated that he had been receiving Social 
Security Administration  (SSA) disability benefits since 
1987.  The United States Court of Appeals for Veterans Claims 
(Court) has clarified that VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The veteran has never been afforded VA compensation 
examination.  At the hearing, the veteran asserted that his 
headaches, if any, were incurred in active service.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that VA compensation 
examination is required in resolving the issue raised by the 
instant appeal.

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  The RO should ask the veteran 
to provide any evidence in his possession 
that pertains to the claim.  

2. The RO should contact the SSA and 
request that it provide documentation of 
the veteran's award of SSA disability 
benefits and copies of all records 
developed in association with the award.  

3. The RO should ask the veteran to 
provide reports of any post-service 
physical examinations.  The RO should 
also request that he provide information 
as to all treatment of the chronic 
headaches, including the names and 
addresses of all health care providers, 
clinics, and hospitals, and the 
approximate dates of treatment.  This 
should include a request to provide the 
information needed to obtain records 
from his employer at the Jackson, 
Madison County Hospital.  Upon receipt 
of the requested information and the 
appropriate releases, the RO should 
contact all identified employers and 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, which is not 
already of record, for incorporation 
into the claims file.  

4. The RO should then request that copies 
of VA clinical documentation, which is 
not already of record, pertaining to 
treatment of the veteran's chronic 
headaches be forwarded for incorporation 
into the record.  

5. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of chronic headaches.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  The examiner 
should include a complete rationale for 
all opinions and conclusions expressed.  
The examiner should advance an opinion as 
to:

(1) The etiology of any identified 
chronic headaches; and 

(2) Whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
chronic headaches: 
i)	was initially manifested or 
originated during active service; 
ii)	is etiologically related to the 
activities performed during active 
duty; 
iii)	has increased in severity beyond its 
natural progression as a result of 
his activities performed during 
active duty; 
iv)	or is in any other way causally 
related to his periods of active 
service?

6. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).

7. The RO should then readjudicate the 
issue of service connection for chronic 
headaches.  If the benefit sought on 
appeal remains denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the statement of the case.  
The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


